DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments 
In response to applicant's argument that the prior art does not specifically disclose the newly amended limitations, see action below.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-12, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steurer (US 2014/0231113) in view of Recce (US 2006/0285725) in view of Vuckovic (US 2015/0309640) in view of Haslam (US 5413611).
Regarding claim 1, 
Steurer disclose(s): 
A method, comprising:

measuring the received data; computing one or more data parameters based on the measuring (grip detector 163; determine whether appropriate grip [0021-4]; 18 et seq.);
determining whether to permit operation of the power tool based on the data parameters; permitting operation of the power tool when the data parameters satisfy an operation condition ([0021-4]; 18 et seq.).
The above art/combination does not expressly disclose detecting a change in the data received from the one or more sensing elements; computing an updated data parameter based on the change in the data received from the one or more sensing elements; updated data parameter based on the change in the data received from the one or more sensing elements and altering operation of the power tool when the updated data parameters does not satisfy the operation condition by generating a haptic feedback signal to drive a haptic device to produce a haptic response based on the data parameter. 
Steurer teaches or suggests detecting a change in the data received from the one or more hardware sensing elements (monitor instantaneous operating state [0021-4]; [0004]; 18 et seq.) computing an updated data parameter based on the change in the data received from the one or more sensing elements ([0004-11]; 18 et seq.); and altering operation of the power tool when the updated data parameters does not satisfy the operation condition by performing at least one of: generating an alarm, or preventing 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed limitations, to suit needs based on characteristics of the system, base the system on criteria desired by a user, determine correct or incorrect grip, and prevent injury to users when tools is not gripped or not correctly gripped by user.
 Reece teaches or suggests: determining whether to permit operation of the power tool based on the data parameters; permitting operation of the tool when the data parameters satisfy an operation condition (comparing pressure signature profiles [0058-9]; 30 et seq.; when data parameters do not satisfy the operation condition, preventing operation of the tool [0074]; 30 et seq.); alarm is at least one of an audible alarm or a visual alarm to be presented on the power tool ([0064]; 30 et seq.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed limitations, to suit needs based on characteristics of the system, base the system on criteria desired by a user, compare pressure signature profiles and prevent unauthorized use, and indicate information and data and warn users.
Vuckovic teaches or suggests: detecting data received from sensing elements; computing data (compare pressure signals and generate another signal based on the comparison [0035]; 21 et seq.); alarm is at least one of an audible alarm or a visual alarm to be presented on the power tool ([0036-9]; 21 et seq.); generating a haptic feedback signal to drive a haptic device to produce a haptic response (variable speed 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed limitations, to suit needs based on characteristics of the system, base the system on criteria desired by a user, improve control functions of tools, display processed information in various forms, communicate to a user using various ways.
Haslam teaches or suggests: generating a haptic feedback signal to drive a haptic device to produce a haptic response based on the data parameter (Col 3, ll. 10; 2, 60 et seq.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed limitations, to suit needs based on characteristics of the system, base the system on criteria desired by a user, transmit feedback signals representing the gripping force back to the user in the form of vibratory stimuli which change in vibratory pattern and amplitude at various selective grip forces corresponding to particular requirements.
Regarding claim 2, the combination as applied above further teaches:
the data received from the one or more sensing elements associated with the power tool includes force input (Reece [0071]; 3 et seq.) of a user grip of the power tool (Steurer [0021]; 3 et seq.).
Regarding claim 3, the combination as applied above further teaches:

Regarding claim 4, the combination as applied above further teaches:
operation of the power tool is permitted when the force profile indicates proper gripping of a smart handle (Reece [0070-2]; 3 et seq.).
Regarding claim 5, 
Reece teaches or suggests: generating a signal based on the force profile indicating proper gripping of the smart handle ([0070-4]; 3 et seq.).
The above art/combination does not expressly disclose generating a second haptic feedback signal based on the force profile indicating proper gripping of the smart handle.
Steurer teaches or suggests detecting a change in the data received from the one or more hardware sensing elements (monitor instantaneous operating state [0021-4]; [0004]; 18 et seq.) computing an updated data parameter based on the change in the data received from the one or more sensing elements ([0004-11]; 18 et seq.); and altering operation of the power tool when the updated data parameters does not satisfy the operation condition by performing at least one of: generating an alarm, or preventing 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed limitations, to suit needs based on characteristics of the system, base the system on criteria desired by a user, determine correct or incorrect grip, and prevent injury to users when tools is not gripped or not correctly gripped by user.
Vuckovic teaches or suggests: generating a haptic feedback signal ([0071]; comparing pressure profile and generating a second signal based on the comparison [0035]; 6 et seq.); detecting data received from sensing elements; computing data (compare pressure signals and generate another signal based on the comparison [0035]; 21 et seq.); alarm is at least one of an audible alarm or a visual alarm to be presented on the power tool ([0036-9]; 21 et seq.); generating a haptic feedback signal to drive a haptic device to produce a haptic response (variable speed and direction control; control based on position; tactile communication to user [0027]; [0039]; 21 et seq.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed limitations, to suit needs based on characteristics of the system, base the system on criteria desired by a user, improve control functions of tools, display processed information in various forms, communicate to a user using various ways.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the above art/combination to teach the claimed limitations, to suit needs based on characteristics of the system, base the system on criteria desired by a user, transmit feedback signals representing the gripping force back to the user in the form of vibratory stimuli which change in vibratory pattern and amplitude at various selective grip forces corresponding to particular requirements.
Regarding claim 7, the combination as applied above further teaches:
the data received from the one or more sensing elements associated with the power tool includes a current spatial orientation of the power tool (Steurer [0021]; 3 et seq.).
Regarding claim(s) 8-12, 14-20, claims are rejected for similar reasons as claims 1-7; see also above claims.
Regarding claim(s) 8, the limitations are rejected for similar reasons as claim 1.  The combination of prior art above further teaches the hardware elements. Vuckovic teaches or suggests: a non-transitory computer-readable medium [0034]; 6 et seq. having encoded therein programming code executable by a processor to perform operations comprising: (rejected under similar reasoning as claim 1).
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shirley Lu whose telephone number is (571) 272-8546.  The examiner can normally be reached on 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
/SHIRLEY LU/          Primary Examiner, Art Unit 2684